427 F.2d 156
UNITED STATES of America, Appellee,v.James A. KARLOCK, Appellant.
No. 24871.
United States Court of Appeals, Ninth Circuit.
May 7, 1970.

G. Bernhard Fedde (argued), of Cole, Fedde & Peterson, Portland, Or., for appellant.
Vinita Jo Neal (argued), Sp. Asst. U. S. Atty., Sidney I. Lezak, U. S. Atty., District of Oregon, Portland, Or., for appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and BOLDT, District Judge.*
PER CURIAM:


1
In this selective service case, Karlock was able to get his claim for conscientious objector classification adequately (so far as a paper showing is concerned) before the Appeals Board. That board rejected his claim. (A Selective Service officer had suggested he do so inasmuch as an appeal was pending from the local board in Karlock's student classification.)


2
Selective Service having invited him to make such a claim, we conclude Karlock was entitled to some ruling or notice that would have enabled him to request a personal appearance before the local board. This was not done and we regard it as fatal to the conviction for refusing to be inducted.


3
If he was entitled to any consideration of his claim, he was entitled to it at the beginning level, as well as the appellate level. That is all we hold.


4
Judgment reversed.



Notes:


*
 The Honorable George H. Boldt, Western District of Washington